Exhibit 10.30

December 7, 2015

Roger M. Laverty

700 The Strand

Manhattan Beach, CA 90266

Dear Roger:

This letter agreement sets forth the terms and conditions governing your
provision of certain consulting services to Unified Grocers, Inc. (“Unified”).

1.     Term.  Unified hereby retains you as an independent contractor, not as an
employee, and you hereby accept such engagement by Unified on the terms and
conditions set forth herein. The term of this Agreement shall be effective as of
the date you commenced performance of services to Unified in February 2015, and
shall continue until terminated by either party in accordance with Paragraph 6
below.

2.     Relationship.  In performing services pursuant to this Agreement, it is
mutually understood and agreed that you are and will be at all times acting and
performing as an independent contractor and not as an employee of Unified. This
Agreement is not intended in any way to create the relationship of principal and
agent between Unified and you. You shall not in any manner assume or create, or
attempt to assume or create, any obligation or make any contract, agreement,
representation or warranty by, on behalf of or in the name of Unified.

3.     Services.  You shall furnish Unified consulting services during the term
of this Agreement in support of a strategic planning project under the direction
of the Board of Directors of the Company. In connection with performing such
services, you shall report to and communicate on a regular basis with Mr. Robert
Ling or such other executive(s) as Mr. Ling may designate. Additionally, you
shall submit reports to Unified, from time to time, in such form and format as
may be requested by Mr. Ling. You agree to devote the amount of time as
necessary to provide such consulting to Unified and complete the tasks required.

 

5. Fees.

(a)     As full and complete compensation for the consulting services rendered
by you pursuant to this Agreement, Unified will pay you a monthly fee in an
amount to be mutually agreed upon by you and Mr. Ling commensurate with the
actual amount of services provided in such month; provided that the aggregate
amount of fees payable to you for your services hereunder shall not exceed
$120,000 in the aggregate per fiscal year or such lower amount as required under
any applicable law, regulation or rule for you to retain your status as an
independent director of Unified. You shall submit an invoice to Unified from
time to time for the amount of monthly fees agreed upon between Mr. Ling and
you. Unified and you acknowledge that the aggregate amount of fees for your
services for Unified’s fiscal year ended September 26, 2015 is $120,000.

(b)     You acknowledge that, as an independent contractor, you will be
responsible for the payment of any and all taxes payable upon such fees. Unified
shall issue you a Form 1099 for your services rendered during the term of this
Agreement on Unified’s usual and customary schedule with respect to the issuance
of Form 1099s.



--------------------------------------------------------------------------------

Mr. Roger Laverty

December 7, 2015

Page 2

 

6. Termination.

(a)     Termination for Cause.  Unified may immediately terminate this Agreement
upon written notice to you in the event you breach any duty or responsibility
under this Agreement; commit any act of fraud, dishonesty or gross misconduct;
neglect your duties under this Agreement, or acts in any way that has a direct
and adverse effect on Unified’s reputation.

(b)     Termination without Cause.  Either party may terminate this Agreement at
any time, without cause, by providing not less than ten (10) days’ prior written
notice to the other.

(c)     Obligations on Termination.  Upon expiration or any termination of this
Agreement, you agree to promptly return to Unified all Confidential Information
and other property which you have received during the term of this Agreement.
The obligations and covenants of the parties pursuant to Paragraph 6 hereof
shall survive the expiration or any termination of this Agreement.

7.     Trade Secrets and Confidential Information.  You shall not, at any time
now or in the future, directly or indirectly, use, publish, disseminate or
otherwise disclose any Confidential Information without the prior written
consent of Unified. You agree that Unified is and shall remain the exclusive
owner of the Confidential Information. “Confidential Information” shall mean all
trade secrets, as defined by applicable law, and other proprietary information
of Unified that is developed by or disclosed to you that is not generally
disclosed by Unified to the public, but shall not include any information which:
(a) can be demonstrated to be publicly known or becomes publicly known through
no breach by you of your obligation hereunder or (b) is supplied to you by a
third party without breach of any confidentiality obligation. The term “Unified
Works” as used in this Agreement means any and all ideas, inventions,
techniques, programs, product designs, data, trademarks, trade names, notes,
designs, drawings, technical information or other similar materials, whether or
not patentable, or subject to copyright or trademark protection, developed or
produced by you for Unified in the performance of your services pursuant to this
Agreement. You agree that any and all Unified Works developed by you during your
engagement with Unified are the sole property of Unified, and that no
compensation in addition to the amounts set forth in Paragraph 5 of this
agreement is due to you for such Unified Works. You hereby assign and agree to
assign all of your respective rights, title and interest in Unified Works,
including all patents or patent applications, and all copyrights therein, to
Unified.



--------------------------------------------------------------------------------

Mr. Roger Laverty

December 7, 2015

Page 3

 

8. Miscellaneous.

(a)     Assignment of Agreement.  It is agreed and understood that this
Agreement and the relationship created herein is between Unified and you and is
intended to be personal in nature as to you. Consequently, this Agreement shall
not be assignable or transferable in any manner whatsoever by you.

(b)     Governing Law.  This Agreement is made in and shall be construed in
accordance with the laws of the State of California. Any lawsuit, action or
other proceeding to enforce or interpret the terms of this Agreement shall be
brought in an appropriate federal or state court in Los Angeles County,
California, and both Unified and you hereby agree to the exclusive jurisdiction
of such courts and waive any objections to same.

(c)     Entire Agreement.  This Agreement embodies all of the understandings of
the parties with respect to the subject matter hereof and supersedes any
previous agreements, written, oral or implied. This Agreement may not be amended
except by written instrument signed by the parties hereto.

Please execute this Agreement where indicated below to evidence your agreement
to the above-described terms and conditions and return it to our office as soon
as possible.

Very truly yours,

UNIFIED GROCERS, INC.

/s/ Robert M. Ling, Jr.                                                         

Robert M. Ling, Jr.

President and Chief Executive Officer

ACKNOWLEDGED AND AGREED:

/s/ Roger Laverty                                       
                         

Roger Laverty

Dated: December 8, 2015